DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings as filed by Applicant on 03/09/2021 have been accepted by the examiner.


Disposition of Claims
Claims 1-27 are pending in the instant application.  No claims have been cancelled. No claims have been added.  Claims 1, 4, 10-12, 14-16, and 19 are amended.  The rejection of the pending claims are hereby made non-final.



Response to Remarks
101
Examiner finds Applicant’s amendments and remarks unpersuasive. The examiner submits that for subject matter eligibility, the examiner’s burden is met by clearly articulating the reason(s) why the claimed invention is not eligible and explains why they do not amount to significantly more than the exception.  This rationale may rely, where appropriate, on the knowledge generally available in the art, on the case law precedent, on applicant's own disclosure, or on evidence.  The courts consider the determination of whether a claim is eligible to be a question of law.  Accordingly, courts do not rely on evidence that a claimed concept is a judicial exception, and in most cases resolve the ultimate legal conclusion on eligibility without making any factual findings.  For example, Alice Corp, Myriad, Mayo, Bilski, Diehr, Flook, and Benson relied solely on comparisons to concepts found to be exceptions in past decisions when identifying judicial exceptions.  Similarly, the Interim Eligibility Guidance follows the analysis used by the Supreme Court and the Federal Circuit by comparing claimed concepts to prior court decisions to identify a law of nature, phenomenon, or an abstract idea for step 2A.  For step 2B, examiners must rely on what the courts have recognized, or those in the art would recognize, as elements that are well understood, routine, and conventional.  
The examiner submits that consistent with the statute and legislative history of the AIA , the examiner interprets the pending claims using the broadest reasonable interpretation in light of Applicant's specification. See Office Patent Trial Practice Guide, 77 Fed.Reg. 48,756, 48,766 (Aug. 14, 2012); 37 C.F.R. § 42.300(b); In re Cuozzo Speed Techs., LLC, No. 2014-1301, 2015 WL 448667, at *5–8 (Fed. Cir.Feb. 4, 2015). There is a “‘heavy presumption’ that a claim term carries its ordinary and customary meaning.” CCS Fitness, Inc. v. Brunswick Corp.,288 F.3d 1359, 1366 (Fed. Cir. 2002).  The examiner has determined that the analysis of the pending claims did not require an express interpretation of any term.  The claimed invention is directed to methods and systems for payroll processing, further comprising a computer implemented method including using a plurality of processors to….performance and display of payroll (see paragraph [0006] and at least claim 1 of the pending application). In Mayo, the Supreme Court set out a two-step “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice, 134 S. Ct. at 2355. First, courts must determine if the claims at issue are directed to a patent-ineligible concept. See id.  If not, the inquiry ends, as the claims are patent-eligible. But if so, the next step is to look for an “‘inventive concept’—i.e., an element or combination of elements that is sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligibleconcept] itself.” Id.  After carefully applying the two step framework, the examiner submits that the pending claims are directed to an abstract idea that falls under the category of an idea of itself.  The claim limitations, analyzed individually and as a whole, recite nothing more than the collection of information to generate a proposed payment amount for possible provision to an employee, to facilitate a payment.  The series of steps covered by the pending claims could all be performed by a human without a computer (see at least Cybersource).  Because the claims are directed to an abstract idea, the claims must include an “inventive concept” in order to be patent-eligible.  No such inventive concept is present in the pending claims.   The claims merely add only generic computer components such as a “"processor” and a “microservice.”   These generic computer components do not satisfy the inventive concept requirement (see at least Intellectual Ventures I LLC v. Capital One Bank (USA), BuySAFE, and Accenture Global Servs. GmbH v. Guidewire Software, Inc.).   Nothing as recited in the pending claims “purport[s] to improve the functioning of the computer itself" or "effect an improvement in any other technology or technical field." Alice 134 S. Ct. at 2359.  Nor do the claims solve a problem unique to the internet (see DDR Holdings).  Because the claims are directed to an abstract idea and nothing in the claims adds an inventive concept, the claims are not patent eligible under 101.  
With regard to Applicant’s assertions that the claims (in particular independent claims 1, 10, and 19, and dependent claim 9) disclose language that is recited in Applicant’s specification see at  least paragraphs [0051 and 0059] of Applicant’s specification, the examiner submits that paragraph [0059] teaches using machine learning generalize rules to predict policy selections based on the identification of correlations among dimensions of data.  None of this particular language is recited or implied within the language of the pending claims. For at least the reasoning provided above, the examiner submits that the pending claims fail to recite any language that constitutes significantly more than a judicial exception, and therefore the rejection of the pending claims under 35 USC 101 as being  patent ineligible subject matter is hereby maintained.  

103
Due to Applicant’s arguments and amendments the previous office action is now moot and the claims have been given further searching and consideration. Consequently, please find a new rejection below addressing the amended claims. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 are rejected under 35 U.S.C. § 101. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-27 are directed to the abstract idea of payroll data collection and distribution. Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include inventive concept.
The Federal Circuit has repeatedly emphasized that “the key question is ‘whether the focus of the claims is on the specific asserted improvement . . . or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.’”  Visual Memory LLC v. Nvidia Corp., No. 2016-2254 (Fed. Cir. Aug. 15, 2017) (referring to Enfish LLC v. Microsoft Corp. et al., Appeal No. 2015-1244 (Fed. Cir. 2016)).  “In this regard, [examiners] must articulate with specificity what the claims are directed to.”  Thales Visionix Inc. v. U.S., 850 F.3d 1343, 1347 (Fed. Cir. 2017).  Moreover, the Federal Circuit has held that “[a]dding one abstract idea . . . to another abstract idea . . . does not render the claim non-abstract.”  RecogniCorp, LLC v. Nintendo Co., Ltd., 885 F.3d 1322, 1327 (Fed. Cir. 2017).  Importantly, “[w]e [] assume that the techniques claimed are ‘[g]oundbreaking, innovative, or even brilliant,’ but that is not enough for eligibility.”  SAP Inc. v. InvestPic, LLC, Appeal No. 2017-2081 (Fed. Cir. 2018) citing Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 *2013). 
 	Furthermore, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.”  Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).  “The fact that an identifier [or utilization of the underlying abstract idea] can be used to make a process more efficient . . . does not necessarily render an abstract idea less abstract.”  Secured Mail Solutions, LLC v. Universal Wilde, Inc., Appeal No. 2016-1728 (Fed. Cir. Oct. 16, 2017).  Importantly, the CAFC “ha[s] held that speed and accuracy increases stemming from the ordinary capabilities of a general purpose computer ‘do[] not materially alter the patent eligibility of the claimed subject matter.’”  Intellectual Ventures I v. Erie Indemnity, Appeal No. 2017-1147 (Fed. Cir. 2017) citing Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012).  However, “some improvements in computer-related technology when appropriately claimed are undoubtedly not abstract, such as chip architecture, an LED display, and the like.”  Enfish, 822 F.3d at 1355. 
	Here, the examiner finds the claims are not directed to “an improvement to computer technology," such as found in Enfish, but to the abstract idea itself.1  Examiners have been instructed to refer to the body of case law precedent in order to identify abstract ideas by way of comparison to concepts already found to be abstract.  Accordingly, the examiner refers to groupings that relate to concepts similar to the claimed concepts: 
 	
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

Certain Methods of organizing human activities
Fundamental economic principles or practices (including hedging, insurance, mitigating risk)
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
Managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

 	As indicated above, the claims are directed to similar concepts.2  Therefore, the claims are found to be directed to abstract idea.3  

Prong two considerations:
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

The claims merely generally link the use of the judicial exception to a particular technological environment. 

	Regarding preemption, the examiner notes that “[w]hile preemption may signal ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  “Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this [application], preemption concerns are fully addressed and made moot.”  Id.
The claim elements that are considered the abstract idea are highlighted and the additional limitations are in boldface font below:
a method for processing an on-demand payroll request, the method comprising: receiving, by on-demand payroll microservice, a request for an unscheduled payment to an employee; retrieving, by on-demand payroll microservice, payroll information for the employee from a first set of microservices; submitting, by on-demand payroll microservice, the payroll information to a second set of microservices for payroll calculations; in response to the second set of microservices completing the payroll calculations, retrieving, by on-demand payroll microservice, the payroll calculations through the first set of microservices; displaying, by on-demand payroll microservice, the payroll calculations; responsive to receiving approval of the unscheduled payment, submitting, by on-demand payroll microservice, the payroll calculations to the second set of microservices for payment processing; and in response to the second set of microservices completing the payment processing, displaying, by on-demand payroll microservice, a confirmation of the payment processing
The claim(s) does/do not include additional elements, (individually or as an ordered combination), that are sufficient to amount to significantly more than the judicial exception because the plurality of weight sensors are merely performing routine functions.

Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
Viewing the limitations as a combination, the claim simply determines collects, determines, and displays payroll data, which is considered an abstract idea, conventional activity specified at a high level of generality in a particular technological environment. The indicated claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea. 
Dependent claims when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   
  For the reasons stated, the examiner does not find the claims to recite eligible subject matter under 35 U.S.C. § 101.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Collins et al (US 2016/0026981) in view of Maheshwari et al (US 2016/0127454).

Regarding claim 1, the prior art discloses a computer-implemented method for an improved payroll processing system, the method comprising:
Using a number of processors to perform the steps of:
 receiving, by an on-demand payroll microservice, a request by a user for an unscheduled payment to an employee (paragraph [0074]); retrieving, by the on-demand payroll microservice, payroll information for the employee from a first set of microservices (see paragraph [0080]); submitting, by on-demand payroll microservice, the payroll information to a second set of microservices for payroll calculations (see paragraph [0086 and 0087]);
in response to completion of the payroll calculations, retrieving, by the on-demand payroll microservice, the payroll calculations through the first set of microservices; displaying, by the on-demand payroll microservice, the payroll calculations; responsive to receiving approval of the unscheduled payment, submitting, by the on-demand payroll microservice, the payroll calculations to the second set of microservices for payment processing; and in response to the second set of microservices completing the payment processing, displaying, by the on-demand payroll microservice, a confirmation of the payment processing (see at least paragraph [0094] “In this manner, the illustrative embodiments provide an on-demand payment management platform that enables a worker to be paid a pro-rata portion of earnings (e.g. earned payments, benefits, draw, commission, salary and the like) earned prior to a preconfigured payment date. By tracking the number of hours, shifts, days, or other metrics, that a worker has performed, the worker's corresponding accumulated earnings over that time may be determined. The tracked time may then be used to determine a corresponding payment for the worker's earnings. When a worker opts for early payment, the corresponding accumulated earnings and/or determined corresponding payment may be used as a basis for conducting an early payment transaction. The payment may then be transferred to a worker's direct deposit account. Any earnings accrued during a current pay period beyond an early payment amount may be provided to the worker at the current pay period pay date or may be transferred to the worker during a subsequent pay period. A transaction fee may be collected for a worker opting to obtain an early payment. Access to early payments may be restricted for a variety of reasons such as, but not limited to an employee's status in the organization, taking an early payment too many times, or if the worker's performance is poor. The on-demand payment methods and systems described herein may be used to facilitate set up of multiple payment days during a pay period prior to a predefined pay day for the pay period. For organizations with monthly or bi-monthly pay dates, on-demand payments may be particularly useful for individuals working for those organizations that need cash immediately.”). 
Collins et al does not appear to explicitly disclose a plurality of microservices performing payroll services and interfacing, by the on-demand payroll microservice, the second set of microservices with a payroll engine, wherein the payroll engine receives the payroll information to perform the payroll calculations according to an indicated payroll policy.
.However, Maheshwari et al discloses a system and method of cloud based services management, including “[0362] FIG. 17 is an example logical diagram illustrating an example orchestration engine workflow relating to obtaining employee payroll information. In this example, orchestrator 706 receives a client request 1642 that invokes an “/employee payroll” API endpoint, exposed by orchestrator 706, to obtain employee payroll information. Orchestrator 706 selects a workflow for obtaining employee payroll information from workflows folder 1612, loads the selected workflow, and pushes a new job to data structure store 1610. Orchestrator 706 also subscribes to publish-subscribe server 1620 for job status. [0363] The workflow specifies a set of task. For example, the workflow for obtaining employee payroll information specifies a set of tasks comprising: (i) obtaining user details, (ii) obtaining user payroll details based on the user details. Orchestrator 706 can distribute tasks of the set of tasks across a plurality of workflow runners 1616A-1616D, which access one or more of microservices 1650A-1650D (endpoints) to perform the tasks. The microservices 1650A-1650D accessed by workflow runners 1616A-1616D in the example of FIG. 17 may be different microservices than microservices 1630A-1630D in the example of FIG. 16. The workflow runners 1616 may pick jobs from a queue maintained by data structure store 1610. In some examples, each task in a selected workflow may be executed on a different thread. Tasks may be executed in parallel or sequentially. As each task finishes, publish-subscribe server 1620 is updated, and publish-subscribe server 1620 notifies orchestrator 706. For example, “Job Finished” is a method that is called once the execution of the workflow finishes. When orchestrator 706 determines that the employee payroll information has been obtained, orchestrator 706 may notify the client that made the request, e.g., by returning an HTTP response.”  to Maheshwari et al) and 
interfacing, by the on-demand payroll microservice, the second set of microservices with a payroll engine, wherein the payroll engine receives the payroll information to perform the payroll calculations according to an indicated payroll policy (see at least paragraph [0353] to Maheshwari et al “Orchestration engine 704 receives client requests for cloud exchange platform services, such as via the cloud exchange portal 814 or API gateway 816 (1500). Orchestration engine 704 sends the client request for cloud exchange platform services to orchestrator 706 (1502). Based on the client request, orchestrator 706 selects a workflow from a workflow library or folder (e.g., workflows folder 1612 of FIG. 16 including workflows WF1, WF2, WF3, and WF4), where the selected workflow contains the set of tasks needed to fulfill the request through microservice calls (1504). For example, orchestrator 706 may select the workflow based on configured rules or policies (e.g., policies 308A of FIG. 2), and/or based on a profile associated with the client (e.g., profiles 308B of FIG. 2). Orchestrator 706 will automatically load the selected workflow, and the microservices execute according to the workflow (e.g., sequentially and/or in parallel) (1506). The workflows folder 1612 contains workflows that have been previously defined (e.g., by cloud exchange developers) for each customer endpoint. For example, there may be a first workflow defined for a metro customer endpoint and a second workflow defined for a port customer endpoint”).
	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The examiner submits that the combination of the teaching of the system and method as disclosed by Collins et al and the system and method as taught by Maheshwari et al, in order to enable the distribution of payroll management tasks to a plurality of workflow runners (see at least paragraph [0363] to Maheshwari et al) could have been readily and easily implemented, with a reasonable expectation of success.  As such, the aforementioned combination is found to be obvious to try, given the state of the art at the time of filing.  

	Regarding claim 2, the prior art discloses the method of claim 1, wherein the first set of microservices includes a payroll schedule microservice, a payroll profile microservice, and a payroll policies microservice (see at least paragraphs [0069 and 0070]). Regarding claim 3, the prior art discloses the method of claim 1, wherein the second set of microservices includes a payroll input microservice and a payroll output microservice (see at least paragraph [0099] “input/output unit”). Regarding claim 4, the prior art discloses the method of claim 1, further comprising: receiving, by the on-demand payroll microservice, a selection of a template for the unscheduled payment; and wherein retrieving the payroll information comprises: retrieving, by on-demand payroll microservice, the payroll information based on the template (see at least paragraph [0092]). Regarding claim 5, the prior art discloses the method of claim 4, wherein the template is selected from a bonus payment template, a payment upon termination template, a payment upon leave of absence template, and adjusted regular payment template, a back payment template, an additional payment template, or a commission payment template (see at least paragraphs [0077 and 0078]). Regarding claim 6, the prior art discloses the method of claim 5, wherein the template indicates payroll policies implemented for the unscheduled payment (see at least paragraphs [0091 and 0092]). Regarding claim 7, the prior art discloses the method of claim 6, wherein the payroll policies implemented for the unscheduled payment are different than payroll policies implemented for regular payments processed according to a regular payroll schedule (see at least paragraphs [0077 and 0078]). Regarding claim 8, the prior art discloses the method of claim 7, further comprising: receiving, by the on-demand payroll microservice, a change to the payroll policies implemented for the unscheduled payment, a change to the payroll information, or combinations thereof; and displaying in near real-time, by the on-demand payroll microservice, updated payroll calculations side-by-side with the received changes (see at least paragraph [0069] “For example, wellness manager 129 may be used to track employee activities as part of a calendar system. As another illustrative example, changes to employee preferences can be displayed and manipulated for single employees as well as groups of employees”). Regarding claim 9, the prior art discloses the method of claim 7, further comprising: receiving a change to the payroll policies indicated by the template; modeling the change to the payroll policies and the payroll information for the employee to identify correlations among dimensions of data and generalize rules for predicting policy selections within an application context of an employer of the employee; and based on the modeling, generating an updated template within the application context of the employer (see at least paragraph [0042] “actors 128 are the criteria and circumstances that payroll manager 125 takes into account in determining whether to make requested disbursement 122. Factors 128 can include, for example but not limited to, at least one of a role of employees 104 within for employer 106, a position of employees 104 within employer 106, an current employment status of employees 104 in employer 106, a work history of employees 104 for employer 106, an performance review of employees 104, and a number of times employer one employees 104 has submitted a request 124 for requested disbursement 122. Factors 128 can further include, for example but not limited to, at least one of privileges earned by employees 104 as rewards for good performance, seniority of employees 104 within employer 106, and morale of employees 104. Factors 128 can further include, for example but not limited to, a work schedule of employees 104, worker union affiliation of employees 104, a tenure of employees 104, an amount of accrued vacation by employees 104, and an amount of accrued personal time by employees “).

Claims 10-27 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.

	


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A. Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Electric Power Group, LLC. V. Alstom, case no. 2015-1778 (Fed. Cir. August 1, 2016) (“The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independent abstract ideas that use computers as tools.”).
        2 “[The examiner] need not define the outer limits of ‘abstract idea,’ or at this stage exclude the possibility that any particular inventive means are to be found somewhere in the claims, to conclude that these claims focus on an abstract idea—and hence require stage two analysis under § 101.”  Electric Power Group, LLC. V. Alstom, case no. 2015-1778 (Fed. Cir. August 1, 2016).
        3 As stated in the July 2015 Update: Subject Matter Eligibility, “These associations define the judicial descriptors in a manner that stays within the confines of the judicial precedent, with the understanding that these associations are not mutually exclusive, i.e., some concepts may be associated with more than one judicial descriptor.”